Title: To George Washington from Colonel George Baylor, 13 May 1777
From: Baylor, George
To: Washington, George



Dear Sir
Fredericksburg [Va.] May 13th 1777

Your favor of the 25th of april came to hand by the last post, it’s not requireing an immediate answer, I defer’d it until the present opportunity, flattering myself that by this time, our Assembly would of done something towards filing up our Regiments, with which I should of been pleas’d to of informed you, They have done nothing towards it as yet. it is now the only method left to compleat their Quota’s, for a greater bounty has not the smallest effect.
I should long since of had the men who are here innoculated, had we not of had double the number of Horses, which would of sufferd had any part of the men been sent away. I hourly expect all the recruits of the Regiment, who have been some time since orderd to this place, which will enable us to send a Troop to get the small pox, and shall send them on to Camp, as soon as their armes and accoutrement are ready, which I am in hopes will be by the time they get over their innoculation.
In your list of officers to me, no mention is made of either Chaplin or pay master I shoul[d] be glad to know whether you thought proper for us to have them. I think a pay master necessary, and a Chaplin may be useful. I am Dear sir with the greatest Respect your obt Hue servant

George Baylor

